Citation Nr: 0705502	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  01-07 564A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
tendonitis of the left wrist.

2.  Entitlement to a rating in excess of 10 percent for 
tendonitis of the right wrist.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel
INTRODUCTION

The veteran had active service from August 1989 to May 1992 
and June 1998 to July 1999.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2000 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).


FINDING OF FACT

The veteran's bilateral wrist tendonitis is not manifested by 
ankylosis of the wrist, nerve impairment, muscle impairment, 
or a hand disability.  


CONCLUSION OF LAW

1.  The criteria for a rating in excess of 10 percent for 
tendonitis of the left wrist have not been met.  U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, 
Diagnostic Code 5215 (2006).

2.  The criteria for a rating in excess of 10 percent for 
tendonitis of the right wrist have not been met.  U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, 
Diagnostic Code 5215 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In May 2003 and April 2006, the VA sent letters to the 
veteran providing the notice required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  See also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits, such as 
obtaining medical records, providing personal hearings, and 
providing VA examinations.  Consequently, the duty to notify 
and assist has been met.

The evidence of record reports the veteran's complaints of 
popping, pain, stiffness, cramping, and tingling numbness in 
his wrists and hands.  The records also indicate that the 
veteran wears a wrist brace bilaterally.  

A September 1999 VA examination reports that the wrists had a 
range of motion of:  45 degrees ulnar deviation, 20 degrees 
radial deviation, 50 degrees dorsiflexion, and 50 degrees 
palmar flexion bilaterally.  The veteran was diagnosed with 
bilateral wrist pain with decreased flexion and extension, 
possible carpal tunnel syndrome.  A November 1999 x-ray 
record, reported normal findings of both wrists, with normal 
soft tissues and joint space and no evidence of fracture or 
malalignment.  

A May 2000 VA treatment record reports the examiner's finding 
that the veteran kept his fingers tightly flexed at the dip 
and pip joints when the veteran was aware of the examiner's 
observation, but the fingers were completely relaxed when the 
veteran was distracted.  The examiner noted the hands did not 
have edema or redness.  A June 2000 VA treatment record 
diagnosed the veteran with neuropathic pain in bilateral 
wrists.  An October 2000 VA treatment record reports that the 
veteran had altered light touch sensation over the entire 
hand, and there was a "striking pop" of both wrists 
palpable over the radial aspect when the wrists/hands were 
deviated in an ulnar direction.  The examiner believed the 
veteran had wrist subluxation.  

An April 2001 VA examination record reported that the veteran 
had normal range of motion in the wrists, "from 70 degrees 
extension to 80 degrees palmar flexion."  The veteran also 
had 45 degrees ulnar deviation and 20 degrees radial 
deviation in both wrists.  The radiographs of both wrists 
were normal.  The record indicates the veteran complained of 
"exquisite tenderness" with very light palpation of the 
skin over the bilateral wrists, and the veteran was assessed 
with bilateral wrist pain of unclear etiology.  

May and June 2001 VA x-ray reports of the hands reported a 
minor abnormality of the hands.  The x-ray record indicated 
that there was a very small bony protuberance off the ulnar 
aspect of the fifth right proximal phalanx, which might 
represent a small osteochondroma.  A June 2001 VA treatment 
record reported that the veteran had his fingers in a 
clutched position, and although the fingers could be extended 
passively, the veteran complained of pain.  The veteran 
denied the ability to actively extend his fingers.  Extension 
was to approximately 50 degrees and flexion to approximately 
15 degrees.  The veteran had full (5/5) grip, although he 
claimed he was unable to sustain full strength.  Muscle 
architecture was normal, with no evidence of atrophy.  An x-
ray report indicated mild degenerative joint disease in the 
wrists, with a narrowing of the scapholunate carpal space on 
the left.  The veteran was diagnosed with wrist pain 
secondary to mild degenerative joint disease and bilateral 
finger pain of unknown etiology.  The examiner noted that 
there was no decreased range of motion and no evidence of 
atrophy to suggest neurologic abnormality.  

An October 2001 VA examination record reports that the 
veteran had full range of motion at his wrists:  70 degrees 
dorsiflexion, 80 degrees palmar flexion, 20 degrees radial 
deviation, and 45 degrees ulnar deviation.  The veteran also 
could pronate 80 degrees and supinate 85 degrees.  There was 
evidence of tendonitis on the dorsal aspect of the wrist, and 
the veteran was very tender to palpation.  There was no 
evidence of significant wrist swelling or atrophy, and the 
veteran had normal sensation in his digits.  

An electromyogram (EMG) was conducted in April 2002.  See 
April 2002 VA treatment record.  The EMG record reported 
normal findings for all nerves and muscles, and there was no 
electrical evidence of carpal tunnel syndrome.  An October 
2002 VA orthopedic surgical consult record reports the 
veteran had bilateral scapholunate tenderness and an 
incidental finding of a snapping extensor carpi ulnaris.  The 
examiner "[felt] that most of [the veteran's] problems 
originate from his scapholunate interval."  X-ray reports 
associated with the consult reported no signs of arthritis in 
either the scapholunate interval or carpal bones.  

A June 2003 MRI reported unremarkable findings, with no 
evidence of osteonecrosis, fluid in the synovium, fracture, 
dislocation, or abnormal joint spacing or muscles.  

A November 2005 VA treatment record reported the veteran's 
wrists were without edema or erythema and had full range of 
motion.  The veteran did have decreased grip strength, but 
pincer grasp was normal.  Sensory feeling was also normal.  
There was tenderness to palpation over the scapholunate 
interval in bilateral wrists.  

Another VA examination was conducted in August 2006.  The 
report indicates the examiner's findings that the joints had 
no deformity, no giving way, no instability, no weakness, no 
locking episodes, no flare-ups of joints disease, and no 
effusion.  The wrists did have pain and stiffness, and there 
were muscle spasms in the hands  

Physical examination revealed the bilateral wrist could 
actively and passively radially deviate 10 degrees, with pain 
beginning at 10 degrees, dorsiflex 20 degrees, with pain 
beginning at 20 degrees, and palmar flex 15 degrees, with 
pain beginning at 15 degrees.  The veteran could also 
actively and passively ulnar deviate his right wrist 20 
degrees, and his left wrist could ulnar deviate 15 degrees, 
with pain beginning at the last degree on each wrist.  

The examiner opined that there was no loss of bone or part of 
a bone, no inflammatory arthritis, and no joint ankylosis.  
In general, the examiner found the wrists had tenderness, 
painful movement, and abnormal motion, and he assessed the 
veteran with bilateral wrist condition due to bilateral wrist 
strain.  He found that the bilateral wrist condition had a 
moderate effect on the veteran's daily activities.  

The veteran's wrist disabilities currently each have a 10 
percent rating under DC 5215.  The Court has emphasized that 
when assigning a disability rating, it is necessary to 
consider functional loss due to pain, weakness, flare-ups, 
fatigability, incoordination, and pain on movements.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995); 38 C.F.R. 
§§ 4.40, 4.45.  

10 percent is the highest rating available under DC 5215; 
consequently, a higher rating is not available under that 
diagnostic code.  The rating criteria do provide higher 
ratings based on findings of ankylosis, but the foregoing 
evidence reports negative findings of ankylosis and the 
records consistently indicate the veteran has range of 
motion.  Although the veteran's range of motion is limited, 
and there is pain upon motion, the veteran is still able to 
move both wrists significantly enough to not approximate a 
finding of ankylosis.  Additionally, although the veteran has 
complained of hand cramping and stiffness due to his wrist 
disabilities, no hand disability has been diagnosed as 
secondary to the wrists.  Cf. June 2001 VA treatment record 
(examiner distinguished between wrist and hand pain).  
Finally, no other rating code is applicable as there is no 
evidence of wrist-related nerve or muscle impairment.  Carpal 
tunnel syndrome has been ruled out by EMG.  Consequently, a 
rating in excess of 10 percent per wrist is not warranted.  


ORDER

A rating in excess of 10 percent for left wrist tendonitis is 
denied.

A rating in excess of 10 percent for right wrist tendonitis 
is denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


